DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It is recommended that the parenthesis in the claim be removed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIAW (US 2014/0347908, hereinafter, Liaw.)
In regard to claim 1, in figs. 9 and 18C, for example, Liaw discloses an integrated circuit structure comprising:
a Static Random Access Memory (SRAM) cell (PARA [0040], Fig. 1, for example) comprising a read port (a connection node on Vss) and a write port (a connection node on Vdd line. It should be 
a first metal layer, with a bit-line BLB, a CVdd line VDD, and a first CVss line VSS in the first metal layer and in the SRAM cell 602a, for example (para [0091];
a second metal layer over the first metal layer, wherein a write word-line WL-1 is in the second metal layer and in the SRAM cell, and the write word-line is connected to the write port, wherein the write word-line has a first lengthwise direction (FIG. 18C); and
a third metal layer over the second metal layer, wherein a read word-line WL-2 is in the third metal layer and is connected to the read port, with the read word-line overlapping the write word-line, and wherein the read word-line has a second lengthwise direction parallel to the first lengthwise direction (see also paras [0091-0094], for example.)
Note: there is no double patenting situation comparing the current claim with the claims of the US patents 10,128,253 and 10,546,864.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN W HA/Primary Examiner, Art Unit 2814